Title: 15th.
From: Adams, John Quincy
To: 


       We had this day, two young Gentlemen, to dine with us. Mr. Saml. Brooks from the Academy, at Exeter, where they have at present a vacation for three weeks; and Sam: Walker, my brother Charles’s Chum, at College: their vacancy will not begin till next Wednesday, but he has obtained leave to come home already. Leonard White too, was here in the afternoon. He came home on Wednesday, returned on Thursday to Boston, and came back last Evening. The Government of the University, would not give him leave of absence, so that he will not go to England at present. We had this afternoon some of the most extraordinary weather, I remember ever to have known. At about 3 o’clock afternoon, the Clouds look’d uncommonly yellow, and it grew so dark, that I could with difficulty read a small print: and although it was quite cold, it began to thunder. It call’d to the memory of most persons, the famous dark day, which happened in 1780, but which was much more remarkable than this. It cleared up however in some measure before Sun set, and the weather in the Evening was not disagreeable.
       N.B. Miss Nancy did not go out of the House, once during the whole course of this day.
      